


Exhibit (10)R

 

[g292872kmi001.jpg]

 

Target Corporation 2011 Long-Term Incentive Plan

 

EXECUTIVE

NON-QUALIFIED STOCK OPTION AGREEMENT

(U.S. and Canada)

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made in
Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth in
the award letter (the “Award Letter”) by and between the Company and the person
(the “Executive”) identified in the Award Letter.  This award of Options
(collectively, may be referred to as the “Option”), provided to you as a Service
Provider, is being issued under the Target Corporation 2011 Long-Term Incentive
Plan (the “Plan”), subject to the following terms and conditions.

 

1.             Definitions.  Except as otherwise provided in this Agreement, the
defined terms used in this Agreement shall have the same meaning as in the
Plan.  The term “Committee” shall also include those persons to whom authority
has been delegated under the Plan.

 

2.             Grant of Option.  Subject to the relevant terms of the Plan and
this Agreement, as of the Grant Date, the Company has granted the Executive the
number of Options set forth in the Award Letter.

 

3.             Purchase Price.  The purchase price of each Share covered by the
Option, which is 100% or more of the Fair Market Value of a Share on the Grant
Date, shall be as set forth in the Award Letter.

 

4.             Exercise.  Subject to Section 4(a), the Executive may exercise
all or any part of the vested and previously unexercised portion of the Option
at any time and from time to time until the Option expires, subject to the
following provisions and subject to the terms of the Plan:

 

(a)           Shares Vested and Purchasable.  The right to purchase 25% of the
Shares subject to the Option shall vest on the first anniversary of the Grant
Date and the right to purchase an additional 25% of the Shares subject to the
Option shall vest on each succeeding anniversary of the Grant Date until the
Option is 100% vested (on the fourth anniversary of the Grant Date).  The
unvested portion of the Option may not be exercised.

 

(b)           Exercisable Only by the Executive.  Only (i) the Executive,
(ii) the Executive’s guardian or legal representative on behalf of the
Executive, or (iii) the Executive’s family member to the extent the Option or
any part thereof is transferred to such family member pursuant to Section 7(b),
may exercise the Option during the Executive’s lifetime.

 

--------------------------------------------------------------------------------


 

(c)           Option Term.  Except as provided in Section 4(d) or the Plan, the
Option shall expire on the tenth anniversary of the Grant Date.

 

(d)           Termination of Service.  The Executive may exercise the Option
after the Executive’s termination of Service only as follows:

 

(i)            Early Retirement. Subject to Section 4(f), if the Executive’s
termination of Service occurs after attaining age 45 and prior to attaining age
60, the Executive has been providing Service for 15 years or more (which 15
years need not be continuous), and the Executive has been providing Service
continuously from the Grant Date to the Executive’s date of termination, the
Executive may exercise the vested portion of the Option within the applicable
extension period or 10 years after the Grant Date, whichever is earlier.  The
applicable extension period shall be: (A) 2 years, if the Executive’s
termination of Service occurs prior to attaining age 48, (B) 3 years, if the
Executive’s termination of Service occurs after attaining age 48 and prior to
attaining age 52, (C) 4 years, if the Executive’s termination of Service occurs
after attaining age 52 and prior to attaining age 55, and (D) 5 years, if the
Executive’s termination of Service occurs after attaining age 55.  The Option
shall continue to vest pursuant to Section 4(a) during this post-termination
exercise period.

 

(ii)           Normal Retirement.  Subject to Section 4(f), if the Executive’s
termination of Service occurs at age 60 or older, the Executive has been
providing Service for 10 years or more (which 10 years need not be continuous),
and the Executive has been providing Service continuously from the Grant Date to
the Executive’s date of termination, the Executive may exercise the vested
portion of the Option within 10 years after the Grant Date.  The Option shall
continue to vest pursuant to Section 4(a) during this post-termination exercise
period.

 

(iii)          Disability.  If the Executive’s termination of Service occurs
because of Disability, the Committee determines that the Executive is totally
and permanently disabled as such term is defined for purposes of Code
Section 409A and the Executive has been providing Service continuously from the
Grant Date to the date of termination, then the Executive may exercise the
vested portion of the Option (A) within 5 years after such termination of
Service or 10 years after the Grant Date, whichever is earlier, or (B) within 10
years after the Grant Date, if on or prior to such termination of Service, the
Executive has satisfied the age and years of Service requirements of “Normal
Retirement” in Section 4(d)(ii).  The Option shall continue to vest pursuant to
Section 4(a) during the extended Option exercise period under this
Section 4(d)(iii).  The Executive shall inform the Company or a Subsidiary to
which the Executive is providing Service (the “Service Recipient”) of any change
in the Executive’s Disability status.  In the event the Executive ceases to be
permanently and

 

2

--------------------------------------------------------------------------------


 

totally disabled in the judgment of the Committee, the Option shall terminate 90
days after notice is mailed by the Committee to the Executive stating that the
Executive is no longer eligible for an extension under this Section 4(d)(iii),
or 10 years after the Grant Date, whichever is earlier.

 

(iv)          Death.  In the event the Executive dies while a Service Provider
and if the Executive was providing Service continuously from the Grant Date to
the Executive’s date of death, the otherwise unvested portion of the Option
shall become fully vested and exercisable on the Executive’s date of death.  The
Option may be exercised by the Executive’s beneficiary as designated on the form
prescribed by the Company (the “Designated Beneficiary”), or if none has been
designated, the representative of the Executive’s estate or the person who
acquired the right to exercise the Option by will or the laws of descent and
distribution, subject to the provisions of this Agreement, within 5 years from
the Executive’s date of death, or 10 years after the Grant Date, whichever is
earlier, provided that in either case the period for exercising the Option shall
not be less than one year from the Executive’s date of death.  Notwithstanding
the preceding sentence, if on or prior to the Executive’s date of death, the
Executive has satisfied the age and years of Service requirements of “Normal
Retirement” in Section 4(d)(ii), the Option may be exercised within 10 years
after the Grant Date, provided that the period for exercising the Option shall
not be less than one year from the Executive’s date of death.  In the event the
Executive dies after termination of Service and prior to exercising all Shares
under the Option, the Designated Beneficiary or the representative of the
Executive’s estate or the person who acquired the right to exercise the Option
by will or the laws of descent and distribution may exercise the Option, subject
to the provisions of this Agreement, but only to the extent vested on the
Executive’s date of death, and only within the time the Executive could have
exercised the Option had the Executive survived, or one year from the
Executive’s date of death, whichever is later, but in no event later than 10
years after the Grant Date.

 

(v)           Cause.  Notwithstanding any other provisions of this Agreement to
the contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, the Option
shall terminate immediately and the Executive shall have no rights hereunder.

 

(vi)          Other Termination.  If the Executive’s termination of Service
occurs for any reason other than as specified in Sections 4(d)(i) through
4(d)(v) and the Executive has been continuously providing Service from the Grant
Date to such date of termination, the Executive may exercise the Option within
90 days after such termination of Service (210 days if the Executive would be
subject to the provisions of Section 16 of the Exchange Act on

 

3

--------------------------------------------------------------------------------


 

the date of termination), but only with respect to the portion of the Option
that is vested at the time the Executive’s Service terminates.  No additional
vesting of the Option shall occur during this period.

 

(e)           Changes of Service.  Service shall not be deemed terminated in the
case of (i) any approved leave of absence, or (ii) transfers among the Company
and any Subsidiaries in the same Service Provider capacity; however, a
termination of Service shall occur if (x) the relationship the Executive had
with the Company or a Subsidiary at the Grant Date terminates, even if the
Executive continues in another Service Provider capacity with the Company or a
Subsidiary, or (y) the Executive experiences a “separation from service” within
the meaning of Code Section 409A.

 

(f)            Conditions to Extension.  As a condition to granting the
post-termination extension periods described in Sections 4(d)(i) and 4(d)(ii),
the Executive must enter into and not revoke a valid agreement with the Company
containing a release of claims, a covenant not to engage in competitive
employment and/or other provisions deemed appropriate by the Committee, in its
sole discretion.  As a further condition to granting a post-termination
extension period described in Sections 4(d)(i) and 4(d)(ii), if the Executive’s
termination of Service is voluntary, the Executive must have commenced
discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Executive’s consideration of termination at
least one year in advance of the Executive’s termination of Service.

 

5.             Manner of Exercise.  Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by following the
then-current procedures for exercise that are established by the Company;
provided, however, that if the Executive is subject to taxation on any portion
of his or her Service income in Canada, he or she may not exercise the Option
using the stock swap method.

 

6.             Taxes.  The Executive acknowledges that (a) the ultimate
liability for any and all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”) legally due by
him or her is and remains the Executive’s responsibility and may exceed the
amount actually withheld by the Company and/or the Service Recipient and (b) the
Company and/or the Service Recipient or a former Service Recipient, as
applicable, (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting and/or exercise of the Option; (ii) do
not commit and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Executive’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Executive has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to honor the exercise or refuse to
deliver the Shares to the Executive if he or she fails to comply with his or her
obligations in connection with the Tax-Related Items as provided in this
Section.

 

The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company

 

4

--------------------------------------------------------------------------------


 

reasonably determines are legally payable by him or her by withholding from the
Executive’s wages or other cash compensation paid to the Executive by the
Company and/or the Service Recipient.  In lieu thereof, the Executive may elect
at the time of exercise such other then-permitted method or combination of
methods established by the Company and/or the Service Recipient to satisfy the
Executive’s Tax-Related Items.  The Executive shall pay in cash to the Company
or the Service Recipient any amount of Tax-Related Items that the Company or the
Service Recipient reasonably determines may be required to withhold as a result
of his or her participation in the Plan or his or her Option exercise that
cannot be satisfied by the means previously described.

 

7.             Limitations on Transfer.  The Option shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than (a) pursuant to
the terms of the Plan, or (b) by gift to a “family member” of the Executive (as
defined in General Instruction A(5) to Form S-8 under the Securities Act of
1933), provided that there is no consideration for any such transfer. 
Subsequent transfers of a transferred Option shall be prohibited except for a
re-transfer or re-assignment for no consideration by any of the persons or
entities listed in clause (b) above back to the Executive.  Following transfer,
this Option shall continue to be subject to the same terms and conditions that
were applicable to the Option immediately before the transfer.  For purposes of
any provision of this Agreement or the Plan relating to notice to the Executive
or to acceleration or termination of the Option upon death or termination of
Service of the Executive, the references to “Executive” shall mean the original
grantee of the Option and not any transferee.

 

8.             Change in Control.  In the event of a Change in Control, the
extent to which the Option shall become vested and exercisable shall be
determined pursuant to the Plan.

 

9.             Recoupment Provision.  In the event of a restatement of the
Company’s consolidated financial statements that is caused, in whole or in part,
by the intentional misconduct of the Executive, the Company may take one or more
of the following actions with respect to the Option, as determined by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion, and the Executive shall be bound by such determination:

 

(a)           cancel all or a portion of the Option, whether vested or unvested;
and

 

(b)           require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the exercise of all or any portion of
the Option or the sale of Shares related to the Option.

 

The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error.  The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.

 

5

--------------------------------------------------------------------------------


 

The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
exercise of the Option.  This Section 9 shall not apply, and no amounts may be
recovered hereunder, following a Change in Control.

 

10.          No Employment Rights.  Nothing in this Agreement, the Plan or the
Award Letter shall confer upon the Executive any right to continued Service with
the Company or any Subsidiary, as applicable, nor shall it interfere with or
limit in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Executive’s Service at any time with or without Cause or change
the Executive’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Executive’s Service contract, if any.

 

(a)           The Executive’s rights to vest in or exercise the Option after
termination of Service shall be determined pursuant to Sections 4(d) and 5. 
Those rights and the Executive’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).

 

(b)           This Agreement, the Plan and the Award Letter are separate from,
and shall not form, any part of the contract of Service of the Executive, or
affect any of the rights and obligations arising from the Service relationship
between the Executive and the Company and/or the Service Recipient.

 

(c)           No Service Provider has a right to participate in the Plan.  All
decisions with respect to future grants, if any, shall be at the sole discretion
of the Company and/or the Service Recipient.

 

(d)           The Executive will have no claim or right of action in respect of
any decision, omission or discretion which may operate to the disadvantage of
the Executive.

 

11.          Nature of Grant.  In accepting the grant, the Executive
acknowledges, understands, and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement, and any such modification, amendment, suspension or termination will
not constitute a constructive or wrongful dismissal;

 

(b)           the Option is an extraordinary item and is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;

 

6

--------------------------------------------------------------------------------


 

(c)           in no event should the Option be considered as compensation for,
or relating in any way to, past services for the Company or the Service
Recipient, nor is the Option or the underlying Shares intended to replace any
pension rights or compensation;

 

(d)           the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(e)           if the underlying Shares do not increase in value, the Option will
have no value;

 

(f)            the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Executive’s
participation in the Plan, the exercise of the Option and the sale of Shares at
or after exercise;

 

(g)           no claim or entitlement to compensation or damages shall arise
from forfeiture of the Option resulting from termination of the Executive’s
Service (for any reason whatsoever and whether or not in breach of local labor
laws), and in consideration of the grant of the Option to which the Executive is
otherwise not entitled, the Executive irrevocably (i) agrees never to institute
any such claim against the Company or the Service Recipient, (ii) waives the
Executive’s ability, if any, to bring any such claim, and (iii) releases the
Company and the Service Recipient from any such claim.  If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Executive shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and

 

(h)           the Executive is hereby advised to consult with personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to this Option or the Plan.

 

12.          Governing Law; Venue; Jurisdiction.  To the extent that federal
laws do not otherwise control, this Agreement, the Award Letter, the Plan and
all determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly.  The exclusive forum and venue
for any legal action arising out of or related to this Agreement shall be the
United States District Court for the District of Minnesota, and the parties
submit to the personal jurisdiction of that court. If neither subject matter nor
diversity jurisdiction exists in the United States District Court for the
District of Minnesota, then the exclusive forum and venue for any such action
shall be the courts of the State of Minnesota located in Hennepin County, and
the Executive, as a condition of this Agreement, consents to the personal
jurisdiction of that court.

 

13.          Currencies and Dates.  Unless otherwise stated, all dollars
specified in this Agreement and the Award Letter shall be in U.S. dollars and
all dates specified in this Agreement shall be U.S. dates.

 

7

--------------------------------------------------------------------------------


 

14.          Language Consent.  The parties acknowledge that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à la présente convention.  If the Executive has
received this Agreement or any other Plan document translated into a language
other than English, the English version shall control.

 

15.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Executive’s participation in the Plan, on
the Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

16.          Plan and Award Letter Incorporated by Reference; Electronic
Delivery.  The Plan, as hereafter amended from time to time, and the Award
Letter shall be deemed to be incorporated into this Agreement and are integral
parts hereof.  In the event there is any inconsistency between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.  The
Company or a third party designated by the Company may deliver to the Executive
by electronic means any documents related to his or her participation in the
Plan. The Executive acknowledges receipt of a copy of the Plan and the Award
Letter.

 

[End of Agreement]

 

8

--------------------------------------------------------------------------------
